DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 12-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al. US 2016/0348690.
Regarding claim 1, Larson discloses a system comprising: a controller programmed with instruction to control a temperature control system 48, see paras. [0036]-[0037], stating that  the method of the disclosure may be realized by a computer program product with a storage medium, configured to coupled to an air intake section of a gas turbine system, see fig. 1, the section that includes 10, 12, wherein the temperature control system comprises an evaporative cooling system 10 and a variable heating system 12 wherein the instructions comprise: instructions to control the evaporative cooling system to cool an airflow in the air intake section in an operational mode of the evaporative cooling system, the system actuates the evaporative cooler, see para. [0058], and controls the heater and evaporative cooler, see para. [0054], see para. [0091] the evaporative cooler is operated to either humidfy or cool the intake air mass; instructions to control the variable heating system having one or more heaters 12 to heat the airflow in the air intake section, see para. [0092] stating that the heating device heats the intake air mass during the operational mode while the evaporative cooling system cools the airflow to avoid or reduce closing of inlet guide vanes of a compressor of the gas turbine system, referring to para. [0051] Larson teaches that the cooler/humidifier may be operated to increase max achievable GT performance even during part load, but that the deactivation of the cooler can lead to a cost effective temp increase and drying; see para. [0052], through activation and/or deactivation, in addition to the already described extended throttling, the intake air mass flow can be reduced, see para. [0056], the method is carried out over a period of time, claim 9; for the purposes of the claim interpretation, Larson does appear to teach the use of a humidifier and a heater simultaneously, but does expressly state that the heater and the evaporative cooler are operated during the part load period, where the control of which as a function of time is interpreted as an evaporative cooler operational mode, i.e. part load operational mode where the heater may be turned on during this mode dependent on humidity when the evaporative cooler is turned off but still in the part load operational mode ; and wherein the instruction to control the variable heating system vary an amount of heat supplied by the one or more heaters based on at least one temperature measurement, see para. [0085], relative to a temperature threshold, see para. [0090]. 
Regarding claim 2, Larson discloses the evaporative cooling system having one or more evaporative cooling media configured to receive and evaporate a cooling liquid. Element 10 is an evaporative cooler/humidifier. 
Regarding claim 4, Larson discloses the evaporative cooling system and the variable heating system having the one or more heaters, wherein the one or more heaters are configured to be disposed at a downstream position relative to the evaporative cooling system. 
	Regarding claim 6, Larson discloses the evaporative cooling system is configured to cool the airflow to increase a power output by the gas turbine system. See para. [0051]. 
	Regarding claim 12, referring to claim 1 above, Larson discloses all elements, as noted above the operational mode is interpreted as the part load mode during which the evaporative cooler and the heater are used to control the temperature of the inlet air. The Examiner further notes that fig. 3 and the specification at various points for example at para. [0052] disclose that the evaporative cooler may be used to humidify the air simultaneously with the use of the heater. 
	Regarding claim 13, referring to claim 2, Larson discloses all elements. 
	Regarding claim 15, referring to claim 4 above, Larson discloses all elements. 
	Regarding claim 16, Larson discloses the one or more heaters is a heat exchanger. See para. [0048]. 
	Regarding claim 17, referring to claim 6 above, Larson discloses all elements. 
	Regarding claim 18, referring to claim 3 above, Larson discloses all elements.
	Regarding claims 19-20, referring to claim 1 above, Larson discloses all elements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Liang US 2006/0130454.
	Regarding claim 14, Larson discloses all elements except for the one or more heaters comprises a plurality of heaters as claimed. Larson only shows a single heater. 
	Liang teaches an air heating system comprising a plurality of heaters 34, 36, 38 configured to heat an airflow of a GT system while simultaneously cooling devices that would benefit from cooling air. See para. [0025]. The system includes an electronics cooler 36 and a hydraulic system cooler 34 in parallel with each other.
	It would have been obvious to an ordinary skilled worker to provide a plurality of heaters in parallel to replace the heater 12 of Larson, as taught by Liang, in order to provide a means to cool systems such as electronics and hydraulics that would benefit from cooling. Id. While Liang discloses a vehicle power system, the Examiner notes that the stationary power plant of Larson would have electronics and hydraulics among others, that would require cooling. 

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest “the temperature control system is configured to control the variable heating system to heat the airflow to offset the cooling by the evaporative cooling system to avoid complete or partial closing of the inlet guide vanes” as required in claim 3. At the outset, the limitation appears to find support in paras. [0018] and [0020]. The closest prior art is Larson US 2016/0348690 and Motakef US 2014/0060774. Motakef appears to teach heating and chilling however, Motakef does not appear to use an evaporative cooler. The inclusion of an evaporative chiller appears to be a fundamental shift in the design of the chiller and heater. 
Larson is the closest reference of record. Larson appears to use a heater and evaporative cooler to control the temperature and humidity levels of the intake air to avoid icing condition. But Larson appears to be doing so in response to a guide vane shift. Referring to para. [0046], Larson states that one advantage of increasing the intake air temperature and reducing the intake air humidity, in particular, the relative humidity of the intake air, is that with a constant compressor pre guide blade adjustment, the risk of icing in the compressor decreases or in other words, stronger pre-guide blade adjustment can be carried out and thereby more efficient part load operation can be achieved. Further throttling of the guide vanes may take place if the icing condition persists. See para. [0089]. Thus, it appears that the control logic of Larson utilizes the heater and evaporative cooler to control icing conditions when the guide vane moves and not to offset the amount of evaporative cooling to avoid complete or partial closing of the inlet guide vanes.
Claim 5 would be allowable depending thereon.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
The Applicant argues that Larson does not teach that the evaporative cooling system cools the airflow while the variable heating system heats the airflow to avoid or reduce closing of inlet guide vanes. The Examiner notes 1) the simultaneous heating and cooling would inherently reduce closing of the inlet guide vanes and 2) Larson teaches that the control of the humidity and temperature allow for greater ranges than otherwise achievable, see Larson para. [0025]. As discussed in the previously filed office actions, the Examiner has asserted that Larson appears to teach the simultaneous heating and cooling of the air which inherently has the effect of reducing the amount of closing needed by the IGV. The previous analyses are incorporated herein. Larson states that the heater and/or the cooler may be actuated. See para. [0032]. Larson further teaches that is it usual for evaporative cooler to be active in the nominal load. See para. [0091]. Larson further states that the evaporative cooler and the heater are operated in such a manner to keep below the IGV adjustment limit value. See para. [0079]. If the actual value 72 of the compressor pre guide blade adjustment attains or falls below the compressor pre-guide blade adjustment limit value 70 the control initiates at least one measure for changing the intake air temperature 66 or the intake air humidity. See para. [0090]. On the basis of state 98 at least one measure is initiated to change the intake air temperature 66 and/or the intake air humidity 68 for example through actuating the anti-icing device 20 and/or the intake air heating device 12 and/or the evaporative cooler 10 (see fig. 1-2). As a result of this, through heating and drying of the intake air mass flow a state is achieved with an intake air temperature of 7 degrees C and 30% intake air humidity such that no icing of the compressor inlet can occur. See para. [0102]. Thus, as a whole, Larson states the normal operation includes that the evaporative cooler is operated in the concerned operating range, i.e. part load, that the heater may be used alternatively to control the intake air conditions, and that the controller just needs to keep the operating range below the limit values. Therefore, on the whole, Larson appears, in fact, to be teaching that the evaporative cooler and the heater are simultaneously used together and such use together changes the amount of the guide vane closing when compared to a system without the cooler and heater. The Applicant does no more than to assert that the heater and the cooler are not operated together. See Applicant’s arguments at page 10. The Applicant cites that at paras. [0091]-[0092], Larson states that the evaporative cooler may be deactivated; however, this does not address the fact that Larson states that the heater may be activated alternatively in conjunction with the evaporative cooler being normally operated in the part load operating regime. Therefore the arguments are not convincing. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741